 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA
10

11    LEONARD W. HILL,                                Case No. 2:17-cv-00155-APG-VCF
12                      Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

18   36), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner’s unopposed motion for extension of time

20   (first request) (ECF No. 36) is GRANTED. Petitioner will have through December 20, 2018, to

21   file a response to the motion to dismiss (ECF No. 32).

22          Dated: November 7, 2018.
            DATED:
23                                                              ______________________________
                                                                 ______________________
                                                                     _
                                                                ANDREW
                                                                AN
                                                                 NDREW P   P. GORDON
24                                                              United States District Judge
25

26
27

28
                                                      1
